Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 refers to the alignment feature. There is insufficient antecdant basis for this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,190,353 (Makower et al.) in view of U.S. Patent Publication Number 2014/0371718 (Alvarez et al.), U.S. Patent Publication Number 2005/0065498 (McFerran), U.S. Patent Publication Number 2003/0028200 (Berg et al.)
Regarding claims 1, 3, 13, 19, 20 Makower discloses as shown in Figure 5D, a system for crossing a vascular occlusion and restoring blood flow within a vessel, the system comprising: a retrograde catheter (first catheter 101a, see col. 25, lines 29-60) being configured to be inserted into the vessel and comprising: a first proximal end, a first distal end, and a first side port (lumenal opening in the magnet 57a, , see col. 25, lines 29-60) being spaced proximally apart from the first distal end, a first central lumen (guide wire lumen 109a, see col. 25, lines 29-60) proximally from the first side port and towards the first proximal end and being in fluid communication with the first side port, and an antegrade catheter (second catheter 101b, see col. 25, lines 29-60) being configured to be inserted into the vessel and comprising a second proximal end, , a second side port (lumenal opening in the magnet 57b , see col. 25, lines 29-60) on a window region spaced proximally apart from the second distal end, and a second central lumen (guide wire lumen 109 in second catheter 101b, see col. 25, lines 29-60)  extending between second side port is in fluid communication with the second side port, a wire (GW guidewire, see col. 25, lines 29-60) having a tissue piercing tip, where the distal region the retrograde catheter is capable of enabling dissection thorough a vessel wall, wherein the retrograde catheter comprises a second alignment feature being configured to facilitate alignment with the antegrade catheter, wherein the alignment feature comprises a first shape of a distal region of the antegrade catheter, wherein the second alignment feature comprises a second shape of a distal region of the retrograde catheter, and wherein the first shape is physically complementary to the second shape to facilitate alignment of the first side port of the retrograde catheter with the second side port of the antegrade catheter.
Makower fails to disclose a distal opening being positioned distal to the first side port, a guidewire lumen being a distal region of the retrograde catheter and extending proximally from the distal opening such that at least a portion of the guidewire lumen extends distally beyond the first central lumen, the guidewire lumen being offset from a longitudinal axis of the retrograde catheter, a  hub on the second proximal end, a second distal end.
Alvarez et al. from the same field of endeavor teaches a similar system as shown in Figures 1-3 with a similar a retrograde catheter (catheter 100, see paragraph [0119]) a distal opening (distal opening of lumen of molded end portion 118, see paragraph [0123]) being positioned distal to a first side port (lateral portion 110, see paragraph [0120]), a guidewire lumen (lumen of portion 118) being a distal region of the retrograde catheter and extending proximally from the distal opening such that at least a portion of the guidewire lumen extends distally beyond a first central lumen, for the purpose of provide stability during the initial orientation of the device and allowing the advancement of a guidewire through the catheter. See paragraph [0123].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower by incorporating the molded end portion 118 on the distal end of the first catheter 101a disclosed by Madrid such that the retrograde catheter included a distal opening being positioned distal to the first side port, a guidewire lumen being a distal region of the retrograde catheter and extending proximally from the distal opening such that at least a portion of the guidewire lumen extends distally beyond the first central lumen, the guidewire lumen being offset from a longitudinal axis of the retrograde catheter in order to configure the retrograde catheter to deliver a second guidewire.
McFerran, from the same field of endeavor teaches a similar system with a similar antegrade catheter as shown in Figures 1, 4, 5 wherein the antegrade catheter includes a hub (hub and strain relief 18, see paragraph [0024]) on the proximal end of the antegrade catheter for the purpose of creating a surface to make gripping the catheter easier and reduce kinking, and a window (guidewire port 44, see paragraph [0032]) having a non-circular cross-section.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower by incorporating the hub disclosed by McFerran on the proximal end of the antegrade catheter in order to create a surface to make gripping the catheter easier for the operator and to reduce kinking.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower by substituting the shape of the second size port disclosed by Makower for the shape of the second side port disclosed by McFerran such the window having a non-circular cross-section because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 18, Makower discloses the antegrade catheter comprises a first (generally indicated as A) outside circumference at the second side portion and a second (generally indicated as B) outside circumference at the second distal end, wherein the first outside circumference is larger than the second outside circumference. See annotated Figure 5D (provided below)

    PNG
    media_image1.png
    207
    475
    media_image1.png
    Greyscale


Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,190,353 (Makower et al.) in view of U.S. Patent Publication Number 2014/0371718 (Alvarez et al.), U.S. Patent Publication Number 2005/0065498 (McFerran) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2014/0142607 (Cage et al.)
Regarding claim 2, Makower et al. fails to disclose further comprising an access needle.
Cage et al., from the same field of endeavor teaches a similar system as shown in Figure 1, where the system includes an access needle, for the purpose of making an opening in the skin in order to gain access to the vasculature. See paragraph [0037].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the system disclosed by Makower to include the access needle disclosed by Cage, in order make an opening in the skin for the apparatus to gain access to the vasculature.
Claims 7, 9, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,190,353 (Makower et al.) in view of U.S. Patent Publication Number 2014/0371718 (Alvarez et al.), U.S. Patent Publication Number 2005/0065498 (McFerran) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2007/0073389 (Bolduc et al.)
Regarding claims 7, 9, 10 Makower fails to disclose an alignment feature on the retrograde catheter configured to facilitate alignment with the antegrade catheter, the alignment feature is configured to facilitate alignment of the retrograde catheter side port with the antegrade catheter side port, a radiopaque marker on the retrograde catheter to indicate the location of the side port, wherein the retrograde catheter further comprises a fluoroscopically visible indicium of rotational orientation.
Bolduc, from the same field of endeavor teaches a similar system with a similar catheter as shown in Figure 7A, with an alignment feature (C-shape of radiopaque maker 172, see paragraph [0115]) or radiopaque marker, or fluoroscopically visible indicium of rotational orientation for facilitating alignment of the catheter within the body. See paragraph [0179].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower to include the radiopaque marker disclosed by Boldu with its C-shape such that an alignment feature on the retrograde catheter configured to facilitate alignment with the antegrade catheter, the alignment feature is configured to facilitate alignment of the retrograde catheter side port with the antegrade catheter side port, a radiopaque marker on the retrograde catheter to indicate the location of the side port, wherein the retrograde catheter further comprises a fluoroscopically visible indicium of rotational orientation in order to facilitate alignment of the catheter within the body
Regarding claims 12-15 under an alternative interpretation, Makower fails to disclose an alignment feature on the antegrade catheter configured to facilitate alignment with the retrograde catheter, the alignment feature is configured to facilitate alignment of the retrograde catheter side port with the antegrade catheter side port, wherein the antegrade catheter further comprises a radiopaque marker to indicate the location of the side port, wherein the antegrade catheter further comprises a fluoroscopically visible indicium of rotational orientation.
Bolduc, from the same field of endeavor teaches a similar system with a similar catheter as shown in Figure 7A, with an alignment feature (C-shape of radiopaque maker 172, see paragraph [0115]) or radiopaque marker, or fluoroscopically visible indicium of rotational orientation for facilitating alignment of the catheter within the body. See paragraph [0179].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower to include the radiopaque marker disclosed by Boldu with its C-shape such that it formed an alignment feature on the antegrade catheter configured to facilitate alignment with the retrograde catheter, the alignment feature is configured to facilitate alignment of the retrograde catheter side port with the antegrade catheter side port, wherein the antegrade catheter further comprises a radiopaque marker to indicate the location of the side port, wherein the antegrade catheter further comprises a fluoroscopically visible indicium of rotational orientation in order to facilitate alignment of the catheter within the body.
Claims 16, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,190,353 (Makower et al.) in view of U.S. Patent Publication Number 2014/0371718 (Alvarez et al.), U.S. Patent Publication Number 2005/0065498 (McFerran)  as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2016/0045219 (Guala et al.)
Regarding claim 16, Makower fails to disclose a proximal region of the antegrade catheter has a first longitudinal axis and a distal region of the antegrade catheter has a second longitudinal axis that is laterally offset from the first longitudinal axis.
Guala et al., from the same field of endeavor as shown in Figure 18, wherein a proximal region (region generally indicated as A) of the antegrade catheter has a first longitudinal axis and a distal region (region generally indicated as B) of the antegrade catheter has a second longitudinal axis that is laterally offset from the first longitudinal axis, for the purpose of matching a guidewire that has similar portions offset.

    PNG
    media_image2.png
    523
    622
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention disclosed by Makower such that a proximal region of the antegrade catheter has a first longitudinal axis and a distal region of the antegrade catheter has a second longitudinal axis that is laterally offset from the first longitudinal axis in order to match a guidewire that has similar portions offset.
Regarding claim 21, Makower fails to disclose the antegrade catheter having a dissection element on the distal end, wherein the dissection element comprises a spatulated shape at least partially along the retrograde catheter.
	Guala et al., from the same field of endeavor as shown in Figure 19, where the antegrade catheter having a dissection element (lateral balloons 122A, B) on the distal end, wherein the dissection element comprises a spatulated shape at least partially along the retrograde catheter, for the purpose of anchoring the catheter. See paragraph [0059]
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower to include the lateral balloons disclosed by Guala on the distal end, for the purpose of anchoring the catheter.
Regarding claim 25, Makower fails to disclose  wherein the retrograde catheter comprises a first dissection element at the first distal end, wherein the antegrade catheter comprises a second dissection element at the second distal end, and wherein the first dissection element and the second dissection element are each configured to cut at least a portion of a vessel wall, wherein the retrograde catheter further comprises a first alignment feature being configured to facilitate alignment with the antegrade catheter, and wherein the first alignment feature comprises a first shape of a distal region of the retrograde catheter, wherein the antegrade catheter further comprises a second alignment feature being configured to facilitate alignment with the retrograde catheter, and wherein the second alignment feature comprises a second shape of a distal region of the antegrade catheter, and wherein the first shape is physically complementary to the second shape to facilitate alignment of the first side port of the retrograde catheter with the second side port of the antegrade catheter.
Guala et al., from the same field of endeavor as shown in Figure 19, where the antegrade catheter having first and second dissection elements (lateral balloons 122A, B) on a first and second distal end, for the purpose of anchoring the catheter. See paragraph [0059]
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Makower to include the lateral balloons disclosed by Guala on the distal end, for the purpose of anchoring the catheter.
Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,190,353 (Makower et al.) in view of U.S. Patent Publication Number 2014/0371718 (Alvarez et al.), U.S. Patent Publication Number 2005/0065498 (McFerran)  as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2013/0165746 (Chin)
Regarding claims 23, 24 Makower fails to disclose the antegrade catheter comprises a dissection element at the second distal end, and wherein the dissection element is configured to cut at least a portion of a vessel wall, wherein the dissection element comprises an edge at a distal tip of the antegrade catheter.
Chin, from the same field of endeavor teaches a similar catheter as shown in Figure 1, wherein the tip of the antegrade catheter includes a dissection element (tip 120, see paragraph [0025])  at the second distal end, and wherein the dissection element is configured to cut at least a portion of a vessel wall, wherein the dissection element comprises an edge at a distal tip of the antegrade catheter, for the purpose of configuring the distal end of the catheter to be able to cut a blood vessel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the system disclosed by Makower to include the dissection element disclosed by Chin at the distal end of the antegrade catheter disclosed by Makower in view of Alvarez in order to configure the distal end of the catheter to be able to cut a blood vessel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 10, 12-16, 18, 9 have been considered but are moot because in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771